

114 S1098 IS: For the relief of Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos, and Cindy Jael Arreola.
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI114th CONGRESS1st SessionS. 1098IN THE SENATE OF THE UNITED STATESApril 27, 2015Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos, and
			 Cindy Jael Arreola.
	
		1.Adjustment of status
			(a)In
 generalNotwithstanding any other provision of law or any order, for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos, and Cindy Jael Arreola shall be deemed to have been lawfully admitted to, and remained in, the United States, and shall be eligible for issuance of an immigrant visa or for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255).
			(b)Application and
 payment of feesSubsection (a) shall apply only if the applications for issuance of immigrant visas or the applications for adjustment of status are filed with appropriate fees not later than 2 years after the date of the enactment of this Act.
			(c)Reduction of
 immigrant visa numbersUpon the granting of immigrant visas to Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos, and Cindy Jael Arreola, the Secretary of State shall instruct the proper officer to reduce by 4, during the current or subsequent fiscal year, the total number of immigrant visas that are made available to natives of the country of birth of Esidronio Arreola-Saucedo, Marina Elna Cobian Arreola, Nayely Arreola Carlos, and Cindy Jael Arreola under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos, and Cindy Jael Arreola under section 202(e) of such Act (8 U.S.C. 1152(c)).
 (d)PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.